This is an attempted appeal from a judgment of the county court of Creek county, overruling a demurrer to an indictment wherein the plaintiffs in error were charged with the offense of permitting gaming tables, roulette wheels and other gaming devices to be set up and used for the purpose of gambling, in a building belonging to them and of which at the time they had possession and control.
An appeal in a criminal action cannot be taken until after final judgment has been rendered against the defendant. For a full discussion of this question see McLellan v. State,2 Okla. Crim. 633, 103 P. 876. The attempted appeal is, therefore, dismissed.